IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-30148
                          Summary Calendar


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

JAVIER ARINSON LANDAZURI, also known as Tony,

                                          Defendant-Appellant.

                          Consolidated with


                            No. 00-30149
                          Summary Calendar


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

JAMES WINDELL GLOVER,
                                          Defendant-Appellant.

                          Consolidated with


                            No. 00-30239
                          Summary Calendar


UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

RODNEY GREEN,
                                          Defendant-Appellant.
                                   No. 00-30148
                                   No. 00-30149
                                   No. 00-30239
                                       - 2 -

                        - - - - - - - - - -
          Appeals from the United States District Court
              for the Western District of Louisiana
                      USDC No. 98-CR-60030-2
                        - - - - - - - - - -
                            July 2, 2001
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

               These defendants appeal from their guilty plea con-

victions arising out of an indictment for conspiracy to distribute

cocaine base in the Lafayette, Louisiana area.

                           JAVIER ARINSON LANDAZURI

               Landazuri pleaded guilty to conspiracy to distribute

cocaine base.         Landazuri argues that the district court clearly

erred     in    reducing     his     offense     level    for    acceptance    of

responsibility under U.S.S.G. § 3E1.1 by two rather than three

levels.    Landazuri has not shown that the district court’s finding

that he had not given complete information to the Government and

had not decided to plead guilty early enough to qualify for the

three-level reduction is clearly erroneous.               See United States v.

Nguyen, 190 F.3d 656, 659 (5th Cir. 1999).

               Landazuri argues that the district court erred in not

applying the safety-valve provisions of § 5C1.2 of the Sentencing

Guidelines.         He has not shown that the district court was clearly

erroneous      in    its   finding   that   he   did     not   provide   complete

information to the Government.           See United States v. Flanagan, 80

F.3d 143, 145 (5th Cir. 1996).

     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 00-30148
                                    No. 00-30149
                                    No. 00-30239
                                        - 3 -

             Landazuri     argues      that    in     making    its   findings      that

Landazuri was responsible for 50 kilograms of cocaine, the district

court   noted      that   other     evidence        supported   the   testimony      of

Landazuri’s       codefendant     as   to     the    quantity    of   drugs   traded.

Landazuri has not produced any evidence to show that the extent of

the district court’s reliance on the codefendant’s testimony was

clearly erroneous.        See United States v. Torres, 114 F.3d 520, 527

(5th Cir. 1997).

                             JAMES WENDELL GLOVER

             Glover pleaded guilty to one count of distribution of

cocaine base.       Glover argues that the district court erred by not

reducing his offense level for a minor role in the offense of

conviction. As Glover correctly asserts, the conspiracy indictment

in   which   he    was    charged      involved      many   individuals       and   the

distributing of many kilograms of cocaine base, but he was involved

in only a very small part of the overall conspiracy.                     Had Glover

been sentenced based on the entire conspiracy, his argument for

minor participant status would have some force.                   His base offense

level, however, was not based on the entire conspiracy.                       Glover’s

offense level was based on only the distribution of cocaine base in

which he actively participated.               This issue has no merit.

                                    RODNEY GREEN

             Green pleaded guilty to one count of distribution of

cocaine base.        The district court held Green accountable for

between 150 and 500 grams based on the testimony of a codefendant,

which was confirmed by telephone records and ledger sheets.                      Green
                            No. 00-30148
                            No. 00-30149
                            No. 00-30239
                                - 4 -

has not produced any evidence to show that the district court’s

determination of the amount of cocaine base supplied to Green was

clearly erroneous.    Torres, 114 F.3d at 527.

          AFFIRMED.